                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 JAMES MATTHEW F.,

            Plaintiff,

            v.                                              Case No. 16-CV-1111-JAR

 ANDREW SAUL, COMMISIONER OF
 SOCIAL SECURITY,

            Defendant.


                                MEMORANDUM AND ORDER

       This matter comes before the Court on Plaintiff’s Motion for Attorney Fees (Doc. 27),

which seeks attorney’s fees in the amount of $13,879.50 pursuant to 42 U.S.C. § 406(b)(1).

Defendant does not object but asks the Court to award reasonable fees. For the following

reasons, the Court grants in part Plaintiff’s motion and awards $9,902.50 in reasonable attorney’s

fees. The Court also orders Plaintiff’s counsel, Roger Driskill, to refund to Plaintiff the smaller

fee amount ($4,710.18) that he received under the Equal Access to Justice Act (“EAJA”) after

Mr. Driskill receives his $9,902.50 in attorney’s fees from the Commissioner.

I.     Background

       Plaintiff retained counsel, entering into a contingent-fee agreement for twenty-five

percent of all retroactive benefits, on or about April 18, 2016. Plaintiff’s claim was denied at all

administrative levels, and Plaintiff sought judicial review in this Court. On November 14, 2016,

the Court granted Defendant’s unopposed Motion for Remand, reversing the Commissioner’s

decision pursuant to sentence four of 42 U.S.C. § 405(g) and remanding this case for further
administrative proceedings.1 On February 10, 2017, the Court awarded attorney’s fees under the

EAJA, 28 U.S.C. § 2412(d), in the amount of $4,710.18.2

        On remand, Plaintiff was found disabled as of March 8, 2012.3 The Commissioner

awarded Plaintiff total retroactive benefits of $79,518.00 and withheld twenty-five percent,

$19,879.50.4 Pursuant to 42 U.S.C. § 406(a), this amount was reduced by $6,000.00 due to

Plaintiff’s hearing level representative’s fee agreement. Thus, the total amount of funds

available is $13,879.50. Defendant takes no position on counsel’s fee request but defers to the

Court’s discretion on the reasonableness of the award.5

II.     Legal Standard

        Attorneys representing clients in Social Security proceedings may seek fees under both

the EAJA and the Social Security Act (“SSA”), 42 U.S.C. § 406(b). “There are several

differences between the two types of fees. For example, EAJA fees are awarded based on a

statutory maximum hourly rate, while SSA fees are based on reasonableness, with a maximum of

twenty-five percent of [the] claimant’s past-due benefits.”6 Fees awarded under the EAJA

penalize the Commissioner for taking an “unjustified legal position” and are paid out of agency

funds to the claimant.7 Because fees awarded under the EAJA are paid to the claimant, they are




        1
            Doc. 21.
        2
            Doc. 25.
        3
            Notice of Award, Doc. 27-2 at 3.
        4
            Id. at 5.
        5
            Docs. 29, 30.
         6
           McGraw v. Barnhart, 450 F.3d 493, 497 (10th Cir. 2006) (citing Frazier v. Apfel, 240 F.3d 1284, 1286
(10th Cir. 2001); 28 U.S.C. § 2421(d)(2)(A); 42 U.S.C. § 406(b)(1)). Although fees awarded under the EAJA are
based on a statutory maximum rate, they may be adjusted upward to account for cost-of-living increases. See
Martin v. Colvin, 198 F. Supp. 3d 1248, 1251 (D. Kan. 2016) (citing Harris v. R.R. Ret. Bd., 990 F.2d 519, 521
(10th Cir. 1993); 28 U.S.C. § 2421(d)(2)(A)(ii)).
        7
            McGraw, 450 F.3d at 497 (quoting Orner v. Shalala, 30 F.3d 1307, 1309 (10th Cir. 1994)).




                                                         2
“subject to a Government offset to satisfy a pre-existing debt that the litigant owes to the United

States.”8 In contrast, fees awarded under the SSA “satisfy a client’s obligation to counsel and,

therefore, are paid out of the plaintiff’s social security benefits” to his or her attorney.9 “If

counsel is awarded fees under both the EAJA and the SSA, counsel must refund the smaller

amount to the claimant.”10

         The Court has already awarded fees under the EAJA and must now decide the

reasonableness of counsel’s separate fee request under the SSA. Title 42 U.S.C.

§ 406(b)(1)(A) provides that “[w]henever a court renders a judgment favorable to a claimant ...

the court may determine and allow as part of its judgment a reasonable [attorney] fee ... not in

excess of 25 percent of the total of the past-due benefits.”11 The statute allows courts to award

fees based on a contingent-fee agreement, but the court must act as an independent check on

such agreements to assure that they satisfy the statutory requirement of yielding “reasonable

results in particular cases.”12 Fees may be awarded when a plaintiff is awarded past-due benefits




         8
             Astrue v. Ratliff, 560 U.S. 586, 589 (2010).
         9
             McGraw, 450 F.3d at 497 (quoting Orner, 30 F.3d at 1309).
         10
           Id. at 497–98 (citing Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002); Weakley v. Bowen, 803 F.2d 575,
580 (10th Cir. 1986)).
         11
           “The [SSA] deals with the administrative and judicial review stages discretely: § 406(a) governs fees for
representation in administrative proceedings; § 406(b) controls fees for representation in court.” Id. at 498 (quoting
Gisbrecht, 535 U.S. at 794). “Under the SSA scheme, each authority sets fees for the work done before it; thus, the
court does not make fee awards for work at the agency level, and the Commissioner does not make fee awards for
work done before the court.” Id. (citations omitted).
         12
           Gisbrecht, 535 U.S. at 807; see McGraw, 450 F.3d at 498 (quoting Gisbrecht, 535 U.S. at 807) (“With
regard to work before the courts, ‘§ 406(b) does not displace contingent-fee agreements as the primary means by
which fees are set for successfully representing Social Security benefit claimants in court. Rather, § 406(b) calls for
court review of such arrangements as an independent check, to assure that they yield reasonable results in particular
cases.’”)




                                                            3
after the court has remanded for further administrative proceedings.13 The amount of the fee

award is left to the Court’s sound discretion.14

         In determining whether a contingent-fee agreement produces reasonable results or

whether the fee award should be reduced, the Supreme Court has directed courts to consider

several factors, specifically: (1) the character of the representation and whether the results it

achieved were substandard; (2) whether the attorney was responsible for delay that caused

benefits to accrue during the pendency of the case; and (3) whether the benefits awarded are

large in comparison to the amount of time counsel spent on the case.15 The Supreme Court noted

that “the comparison of amount of benefits to time spent might be aided by submission of

plaintiff’s attorney’s billing record and normal hourly billing rate.”16

III.     Discussion

         Applying the Gisbrecht factors, the Court concludes that the requested fee of $13,879.50

is not reasonable. With regard to the first Gisbrecht factor, counsel achieved a favorable result

because he obtained six years of past-due benefits.17 As to the second factor, counsel was not

responsible for any delay in the case.

         With regard to the third factor, however, after reviewing the affidavit and time records

submitted by counsel, the Court finds some inconsistencies. First, counsel states that there is a

total of 30.1 hours, with paralegal hours amounting to 6.8 and attorneys’ hours amounting to



         13
              McGraw, 450 F.3d at 503.
         14
              Id. at 505 (citing Pelican Prod. Corp. v. Marino, 893 F.2d 1143, 1145–46 (10th Cir. 1990)).
         15
              Gisbrecht, 535 U.S. at 808 (citations omitted).
        16
           Robbins v. Barnhart, No. 04-1174-MLB, 2007 WL 675654, at *2 (D. Kan. Feb. 28, 2007) (citing
Gisbrecht, 535 U.S. at 808).
         17
           Counsel, however, does not inform the Court regarding the length of time that he represented Plaintiff.
His fee schedule only indicates time in 2016. Furthermore, his contingency fee agreement with Plaintiff is dated
2016.




                                                                4
23.3. Counsel’s calculation does not indicate if counsel is seeking fees for the 23.3 or 30.1

hours. Counsel asserts that the effective hourly attorney rate is $566.50.18 The Court’s

calculation, however, demonstrates that the hourly attorney rate for 23.3 hours equals $595.69.

Using the total amount of hours expended (30.1), the hourly attorney rate equals $461.11. Any

of these hourly rates exceeds the high range of § 406(b) fees awarded by the Tenth Circuit19 and

judges in this district.20

         Furthermore, counsel has the burden of persuasion on his fee request, but his affidavit

does not state what his normal hourly fee is.21 Thus, the Court’s determination of the

reasonableness of the effective hourly rate requested is impeded. It is also impaired when

counsel’s calculations do not match, and the Court does not know whether paralegal fees are

included in the request.

         Consistent with Gisbrecht, the Court is mindful that it should not award “windfalls for

lawyers” such that when “the benefits are large in comparison to the amount of time counsel




         18
           Doc. 27, p.2, ¶ 9. However, 23.3 hours multiplied by $566.50 equals $13,199.45. This amount is
$680.05 less than the total amount requested of $13,879.50. Thus, the Court is not clear why there is a discrepancy
in amount.
         19
           See, e.g., Russell v. Astrue, 509 F. App’x 695, 696–97 (10th Cir. 2013) (affirming the district court’s
reduction of fees from $17,184.10 to $11,884.10, which represented an effective hourly rate of $422.92, midway
between counsel’s normal hourly rate of $275 and the effective hourly rate of $611 that the requested $17,184.10
would have rendered).
         20
            See Kotchavar v. Comm’r of Soc. Sec. Admin., No. 14-1333-KHV, 2018 WL 6077988, at *3 (D. Kan.
Nov. 21, 2018) (awarding fee resulting in effective hourly rate of $400); Tacey v. Berryhill, No. 15-9094-KHV,
2018 WL 3757620, at *3 (D. Kan. Aug. 8, 2018) (finding requested fee award that would result in $536.14 hourly
rate too large in comparison to time spent on case and reducing award to effective hourly rate of $388.50); Williams
v. Berryhill, No. 15-1255-SAC, 2018 WL 3609753, at *1 (D. Kan. July 27, 2018) (citing cases approving fee awards
resulting in effective hourly rates ranging from $258.63 to $432.02); Boyer v. Berryhill, No. 15-1054-SAC, 2018
WL 2971499, at *1 (D. Kan. June 12, 2018) (same); Schoonover v. Colvin, No. 12-1469-JAR, 2016 WL 7242512, at
*2 (D. Kan. Dec. 15, 2016) (finding the requested effective hourly rate of $511.32 unjustifiably high and reducing
award to result in hourly rate of $400).
        21
           See Scherffius v. Astrue, 296 F. App’x 616, 620 (10th Cir. 2008) (noting that the movant attorney has
burden of persuasion regarding fee amount and should have stated his normal hourly fee).




                                                          5
spent on the case, a downward adjustment is similarly in order.”22 The Court recognizes that

counsel obtained a favorable result of six years of past-due benefits. However, counsel’s

relatively short period of time working on the case and the requested hourly rate is unreasonable

and unjustifiably high. Thus, the Court reduces the rate to $425 per hour. Therefore, the Court

will award fees in the amount of $9,902.50 ($425 x 23.3 hours).

       IT IS THEREFORE ORDERED BY THE COURT THAT Plaintiff’s Motion for

Attorney's Fees (Doc. 27) is granted in part. Plaintiff’s attorney, Roger Driskill, is entitled to

$9,902.50 in fees under 42 U.S.C. § 406(b). The Commissioner shall pay the fees from the

amount which he is withholding from Plaintiff’s past-due benefits. The Commissioner shall pay

the remainder of the withheld benefits to Plaintiff.

       IT IS FURTHER ORDERED THAT Plaintiff’s counsel, Roger Driskill, shall refund to

Plaintiff $4,710.18, which he received as fees under the EAJA, after he receives $9,902.50 in

attorney’s fees from the Commissioner.

       IT IS SO ORDERED.

       Dated: October 31, 2019

                                                             S/ Julie A. Robinson
                                                             JULIE A. ROBINSON
                                                             CHIEF UNITED STATES DISTRICT JUDGE




       22
            Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002).




                                                         6
